DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered. Claims 1-3, 9-11, and 17-19 have been amended. Claims 6-7, 14-15, and 20 are cancelled. Claims 1-5, 8-13, 16-19, and 21-23 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “the subject matter of the instant application, as embodied in the claims, provides ‘a technical solution where the modeling user can explicitly decide to override the result of a system aided determination with a concrete set of users, affecting the current modeling context,’ and provides numerous technical improvements such as, for example, overriding the system-aided determination with a concrete set of users to affect the current modeling context, either for all instances of a workflow definition or for specific workflow instances, and to easily back to the system-aided determination for upcoming workflow steps.” (Page 11 of Applicant’s response) The Examiner 
Regarding the rejection under 35 U.S.C. § 103, Applicant makes a general assertion that the prior art does not teach or suggest the claim amendments (pages 12-13 of Applicant’s response). The Examiner respectfully disagrees and has updated the rejections with more specific clarification to address the claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-13, 16-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to assigning workflow steps to roles (Abstract) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-5, 8), Apparatus (claims 9-13, 16), Article of Manufacture (claims 17-19, 21-23)
2A – Prong 1: Judicial Exception Recited?
Yes – Aside from generally being implemented by a computer (e.g., “by system-aided determination”), the claims essentially associate a respective role (of human users) with each of two workflow steps, determine if a defined role includes a reassigned set of users or not (based on information stored in persistent memory), and presents a user with the opportunity to update the role information (via a user interface). Aside from being generally system-aided, storing information in and retrieving information from a memory, and presenting information and receiving input via a user interface, the claims focus on organizing a workflow and allowing a human user to update role information before workflow execution. The underlying workflow planning and updating exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an 

No – All of the claims include a memory, a user interface (UI), and persisted storage. All claims also refer to “system-aided determination.” The process claims are also presented as a “computer-implemented method” (in the preamble). The apparatus claims further include at least one hardware processor and a memory. The article of manufacture claims further include a non-transitory computer-readable medium storing processor-executable instructions.  The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 31, 43, 51-52).  
The claims also generally receive, store, and/or output (e.g., present) data, which are examples of insignificant extra-solution activity. Functions related to the memory and persisted storage (recited in the independent claims and dependent claims 8 and 16) speak to general data retrieval and storage operations.
The GUI functionality is described as generic processor and display functions, as seen in ¶ 54 of Applicant’s specification.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US 2003/0045958) in view of Blanshard et al. (US 2018/0226157).
[Claim 1]	Brandt discloses a computer-implemented method, comprising:
executing, at runtime, a plurality of operations defined in a listing of workflow steps associated with a current workflow, wherein each workflow step is associated with a role associated with the execution of the workflow step (¶¶ 23, 30), and wherein executing the plurality of operations comprises: 
identifying a first workflow step and a second workflow step from the listing of workflow steps (¶¶ 23, 25, 30-36, 39, 53), the first workflow step being assigned a first role and the second workflow step being assigned a second role by system-aided determination, the first role comprising a first set of users and the second role comprises a second set of users (¶ 23 – Various tasks in a workflow may be assigned to 
in response to the first role not being associated with the reassignment indicator, executing the first workflow step using the first set of users associated with the first role (¶¶ 23, 25, 30-36, 39, 53);
wherein, at design time prior to runtime (¶¶ 21-23, 39-40 – Modifications may be made to the design of the workflow, including to reassign tasks and responsibilities), a role is reassigned by:
identifying the current workflow (¶¶ 21-23, 39-40 – Modifications may be made to the design of the workflow, including to reassign tasks and responsibilities);
providing for presentation to a user interface (UI), the listing of workflow steps associated with the current workflow (¶¶ 23, 25, 30-36, 39, 53).
	Brandt assigns tasks to workers by mapping the type of role needed to perform each task and the role of each respective worker (Brandt: ¶¶ 23, 25, 30-36, 39, 53). Brandt alludes to a need to reassign tasks and to adjust task responsibility as a result of shift changes (Brandt: ¶¶ 39, 40, 46). Brandt does not fully disclose:
determining that the second role associated with the second workflow step is a reassigned role based on a reassignment indicator persisted in a memory 
in response to the second role being associated with the reassignment indicator, executing the second workflow step and uncompleted workflow steps of the current workflow associate with the second role using the reassigned set of users;
wherein, during runtime, the second role is reassigned by:
identifying the workflow steps of the current workflow that are associated with the second workflow step assigned to the second role;
providing for presentation to a user interface (UI), listing of available roles, a set of users corresponding to each available role being assigned by system-aided determination;
identifying, via the UI, the second role as a reassigned role in response to user input to the UI, wherein the user input comprises one of a selection from the available roles, a selection of a concrete set of users, and a refinement of the second set of users; and
associating, at a persisted storage, the second role with the corresponding reassigned set of users.
	Blanshard acknowledges that, in patient care, a patient may be assigned different teams of individuals fulfilling varying roles (Blanshard: ¶ 117). Individuals assigned to perform a task may change as work shifts change, as care needs change  one of a selection from the available roles, a selection of a concrete set of users, and a refinement of the second set of users”). Data related to shifts and roles may be stored in a retrievable manner and stored information regarding a shift change and/or change over time would be indicative of a reassignment relative to the last shift, for example (Blanshard: ¶ 122). Individuals fulfilling a particular role related to a patient may be identified based on who is on duty (e.g., whose shift it is) to attend a meeting for the patient and such a decision of whom to invite may be made based on real-time role assignments (Blanshard: ¶¶ 219-220). As discussed above, Brandt fills role for various tasks in a workflow. The claim allows for multiple roles to be assigned to multiple workflow steps. Blanshard provides scenarios and motivation for reassigning certain roles, as needed. It is further noted that the claim does not define the context of “runtime”; therefore, the execution of any relevant instruction may be seen as a runtime of the relevant instruction.

determining that the second role associated with the second workflow step is a reassigned role based on a reassignment indicator persisted in a memory associated with the second role, the reassigned role comprising a reassigned set of users that replaces the second set of users;
in response to the second role being associated with the reassignment indicator, executing the second workflow step and uncompleted workflow steps of the current workflow associate with the second role using the reassigned set of users;
wherein, during runtime, the second role is reassigned by:
identifying the workflow steps of the current workflow that are associated with the second workflow step assigned to the second role;
providing for presentation to a user interface (UI), listing of available roles, a set of users corresponding to each available role being assigned by system-aided determination;
identifying, via the UI, the second role as a reassigned role in response to user input to the UI, wherein the user input comprises one of a selection from the available roles, a selection of a concrete set of users, and a refinement of the second set of users; and

to allow for greater flexibility in managing a team of individuals covering various roles and tasks, such as when individuals share responsibilities for a given role and/or task(s) during their respective shifts. The ability to detect reassignment would have allowed Brandt to more accurately identify worker changes with the turning of shifts and to dynamically adjust the task assignments to roles with workers actually on-duty when the tasks need to be performed. Storing such information in memory would have further allowed for the role information to be accessed conveniently and in real-time while facilitating documentation of who actually performed which tasks.
[Claims 2, 3]	Brandt assigns tasks to workers by mapping the type of role needed to perform each task and the role of each respective worker (Brandt: ¶¶ 23, 25, 30-36, 39, 53). Brandt alludes to a need to reassign tasks and to adjust task responsibility as a result of shift changes (Brandt: ¶¶ 39, 40, 46). Brandt does not fully disclose:
[Claim 2]	wherein the refinement of the second set of users is provided by adding or deleting at least one user from the second set of users;
[Claim 3]	wherein the refinement of the second set of users is provided by explicitly identifying the second set of users as the reassigned set of users.
Blanshard acknowledges that, in patient care, a patient may be assigned different teams of individuals fulfilling varying roles (Blanshard: ¶ 117). Individuals assigned to perform a task may change as work shifts change, as care needs change  one of a selection from the available roles, a selection of a concrete set of users, and a refinement of the second set of users” from the independent claim). Data related to shifts and roles may be stored in a retrievable manner and stored information regarding a shift change and/or change over time would be indicative of a reassignment relative to the last shift, for example (Blanshard: ¶ 122). Individuals fulfilling a particular role related to a patient may be identified based on who is on duty (e.g., whose shift it is) to attend a meeting for the patient and such a decision of whom to invite may be made based on real-time role assignments (Blanshard: ¶¶ 219-220). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Brandt:
[Claim 2]	wherein the refinement of the second set of users is provided by adding or deleting at least one user from the second set of users;

to allow for greater flexibility in managing a team of individuals covering various roles and tasks, such as when individuals share responsibilities for a given role and/or task(s) during their respective shifts. The ability to detect reassignment would have allowed Brandt to more accurately identify worker changes with the turning of shifts and to dynamically adjust the task assignments to roles with workers actually on-duty when the tasks need to be performed. By changing the current workers actively working during a new shift or when conditions change or otherwise require a new worker(s), in effect, the second set of users assigned to the role (or a replacement role) can be seen as replacing (e.g., adding a new on-duty worker, removing a worker from a role, changing assigned roles, and/or replacing a deleted off-duty worker) the first set of users associated with the role. [While the limitations of claims 2 and 3 have been explicitly addressed above, additionally noted is that claims 2 and 3 further define one possible option of three options defining the user input in the independent claim. Claim 1 addresses the various options. If one of the other options is selected as user input (e.g., a selection of the available roles or a selection of a concrete set of users), then claims 2 and 3 simply further narrow an unselected option; therefore, claims 2 and 3 do not always serve to patentably distinguish the claims over the prior art (particularly for process claims).]
[Claim 4]	Brandt discloses wherein the workflow comprises a current workflow instance, the current workflow instance instantiated from a workflow definition, wherein 
[Claim 5]	Brandt assigns tasks to workers by mapping the type of role needed to perform each task and the role of each respective worker at the time of task execution (¶¶ 23, 25, 30-36, 39, 53), thereby addressing the limitation “wherein the workflow comprises a workflow definition from which a plurality of workflow instances can be instantiated.” Instantiation of the workflow involves dynamically mapping the tasks to workers based on defined roles at the time of execution. Brandt does not explicitly disclose wherein the reassignment of the second role is applied to each of the plurality of workflow instances instantiated from the workflow definition. Blanshard acknowledges that, in patient care, a patient may be assigned different teams of individuals fulfilling varying roles (Blanshard: ¶ 117). Individuals assigned to perform a task may change as work shifts change, as care needs change over time, and/or as a clinician feels the need to take over (Blanshard: ¶¶ 67, 71, 77, 117, 220, 224). Data related to shifts and roles may be stored in a retrievable manner and stored information regarding a shift change and/or change over time would be indicative of a reassignment relative to the last shift, for example (Blanshard: ¶ 122). Individuals fulfilling a particular role related to a patient may be identified based on who is on duty (e.g., whose shift it is) to attend a meeting for the patient and such a decision of whom to invite may be made based on real-time role assignments (Blanshard: ¶¶ 219-220). The Examiner submits that it would 
[Claim 8]	Brandt discloses wherein executing the plurality of operations defined in the listing of workflow steps associated with the current workflow comprises:
identifying each workflow step from the listing of workflow steps (¶¶ 23, 25, 30-36, 39, 53);
executing the workflow step according to a role and the first set of users associated with the role, wherein the role is associated with the workflow step, and wherein the role is not a reassigned role (¶¶ 23, 25, 30-36, 39, 53).
Brandt assigns tasks to workers by mapping the type of role needed to perform each task and the role of each respective worker (Brandt: ¶¶ 23, 25, 30-36, 39, 53). Brandt alludes to a need to reassign tasks and to adjust task responsibility as a result of shift changes (Brandt: ¶¶ 39, 40, 46). Brandt does not explicitly disclose wherein 
identifying a workflow ID associated with the current workflow;
accessing, at a persisted storage, a reassignment repository, wherein the reassignment repository comprises a plurality of reassignments, wherein each reassignment associated with a workflow ID corresponding to a workflow with which the reassignment is associated, wherein each reassignment is associated with a respective reassigned role; and wherein the reassigned role is associated with a respective reassigned set of users;
selecting the reassignment associated with the same workflow ID as the workflow ID associated with the current workflow; and
executing the current workflow using the selected reassignment.
Blanshard acknowledges that, in patient care, a patient may be assigned different teams of individuals fulfilling varying roles (Blanshard: ¶ 117). Individuals assigned to perform a task may change as work shifts change, as care needs change over time, and/or as a clinician feels the need to take over (Blanshard: ¶¶ 67, 71, 77, 117, 220, 224). Data related to shifts and roles may be stored in a retrievable manner and stored information regarding a shift change and/or change over time would be indicative of a reassignment relative to the last shift, for example (Blanshard: ¶ 122). Individuals fulfilling a particular role related to a patient may be identified based on who is on duty (e.g., whose shift it is) to attend a meeting for the patient and such a decision of whom 
wherein executing the plurality of operations defined in the listing of workflow steps associated with the current workflow comprises:
identifying a workflow ID associated with the current workflow;
accessing, at a persisted storage, a reassignment repository, wherein the reassignment repository comprises a plurality of reassignments, wherein each reassignment associated with a workflow ID corresponding to a workflow with which the reassignment is associated, wherein each reassignment is associated with a respective reassigned role; and wherein the reassigned role is associated with a respective reassigned set of users;
selecting the reassignment associated with the same workflow ID as the workflow ID associated with the current workflow; and
executing the current workflow using the selected reassignment
to allow for greater flexibility in managing a team of individuals covering various roles and tasks, such as when individuals share responsibilities for a given role and/or task(s) during their respective shifts. The ability to detect reassignment would have allowed Brandt to more accurately identify worker changes with the turning of shifts and to dynamically adjust the task assignments to roles with workers actually on-duty when the 
[Claims 9-13, 16]	Claims 9-13 and 16 recite limitations already addressed by the rejections of claims 1-5 and 8 above; therefore, the same rejections apply. Furthermore, Brandt and Blanshard each disclose at least one hardware processor and a memory to perform the respectively disclosed functionality (Brandt: ¶¶ 20-21; Blanshard: ¶¶ 57-62).
[Claims 17-19, 21-23] Claims 17-19 and 21-23 recite limitations already addressed by the rejections of claims 1-5 and 8 above; therefore, the same rejections apply. Furthermore, Brandt and Blanshard each disclose a non-transitory computer-readable medium storing processor-executable instructions to perform the respectively disclosed functionality (Brandt: ¶¶ 20-21; Blanshard: ¶¶ 57-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683